Exhibit 10.52

[LETTERHEAD OF BOLS SP. Z O.O.]

Warsaw, 25 November 2009

 

To: Bank Zachodni WBK S.A.

     Centrum Bankowości Korporacyjnej

     ul. Grzybowska 5a

     00-132 Warszawa (“BZ WBK”)

Re: Bols sp. z o.o. – USD 50,000,000.00 Facilities Agreement dated 24 April
2008, as amended and restated (the “Facility Agreement”)

Dear Sirs,

As you are aware our indirect mother company Central European Distribution
Corporation (“CEDC”) intends to take various steps in connection with a
refinancing. You have been provided with and have reviewed various documents and
other information by CEDC in respect of CEDC's refinancing plans (the
(“Transaction Documents”), including:

 

  (i) a summary of the intended new high yield bond transaction (the “New
Bond”);

  (ii) the sources and uses of funds to be raised by CEDC in a proposed equity
offering and offering of the New Bonds;

  (iii) the intended funds flow and inter-company loans;

  (iv) the draft dated 12 November 2009 setting out the terms and conditions of
the New Bond (the “Description of Notes”), which will form the basis for part of
a new indenture (the “New Indenture”) as to which Deutsche Bank will be Trustee;

  (v) the summary description of the proposed transaction with affiliates of
Lion Capital LLP (the “Russian Alcohol Transaction”) (including the deferred
payments to be made thereunder);

  (vi) the draft dated 12 November 2009 of a proposed intercreditor agreement
between us and the Trustee in respect of the security,

and have had the opportunity to ask questions about the same with CEDC.

In agreeing to the terms of this letter agreement you understand and agree that
all of the security (the “Existing Security”) currently provided for your
benefit in relation to the Facility Agreement (set out in Enclosure 1 hereto)
will, as a result of the transactions contemplated by the Transaction Documents,
as described in the Description of Notes, be provided for the benefit of the
holders of the New Bonds.

Capitalized terms used in this letter agreement shall have the same meaning as
provided in the Facility Agreement, unless explicitly provided otherwise herein.

In agreeing to the terms of this letter agreement you agree, for the purposes of
the Facility Agreement, that:

 

(1)

no action contemplated to be taken in respect of the Transaction Documents, or
otherwise related thereto, or any modification thereof that may be undertaken in
connection therewith, including



--------------------------------------------------------------------------------

 

without limitation the New Indenture, New Bond and the Russian Alcohol
Transaction, or the failure to take any action or complete any steps provided in
the Facility Agreement in respect of the Transaction Documents or the
satisfaction and discharge (and deposit of funds sufficient to redeem the
existing high yield notes into trust in respect thereof) and the redemption of
the existing high yield notes shall be in violation of, or constitute a default
or event of default under, the Facility Agreement;

 

(2) notwithstanding anything in the Facility Agreement to the contrary, no
provision thereof shall limit or prohibit in any way any action or transaction
taken or document entered into in respect of or relation to the Transaction
Documents, no provision of the Facility Agreement shall require any person to
take any action the result of which would be in violation of, or constitute a
default or event of default under, the Facility Agreement, and in the event of a
conflict between the Facility Agreement and the New Indenture, we agree that the
New Indenture shall control and shall take priority;

 

(3) you will take all steps reasonably necessary to effect the sharing of the
Existing Security as contemplated hereby and in respect of the Transaction
Documents;

provided that:

 

  (i) the following Financial Covenants are always maintained: Net Leverage
Ratio (clause 23.2.1 of the Facility Agreement) does not exceed 5:0 (to be
calculated on a consolidated basis) and Consolidated Coverage Ratio (clause
23.2.2 of the Facility Agreement) is not less than 2:00;

 

  (ii) the Finance Parties under the Facility Agreement will, after giving
effect to the actions and transactions contemplated hereby and by the
Transaction Documents, be senior secured creditors on a pari passu basis with
the holders of the New Bond, in the security listed on Schedule 1 hereto; and

 

  (iii) the Financial Indebtedness arising under the New Bond does not exceed
$950,000,000.

In addition to the above the parties to this letter agreement hereby agree as
follows:

 

1. They shall cooperate in good faith and do all acts and things reasonably
necessary or desirable in order to release and replace the Existing Security
(and if necessary the Guarantors’ grant of their obligations), consistent with
the New Indenture (subject to paragraph 2 below).

 

2. They shall cooperate in good faith and do all acts and things reasonably
necessary or desirable in order to execute an amendment and restatement
agreement relating to the Facility Agreement and any related intercreditor
agreement, all in form and substance consistent with the New Indenture. The
commercial terms of the Facility Agreement shall not be changed. In particular
but without limitation, the parties shall accordingly amend the following
clauses of the Facility Agreement:

 

  (a) Definitions of Permitted Financial Indebtedness, Permitted Security and
Permitted Transactions;

 

2



--------------------------------------------------------------------------------

  (b) Clause 1.4 (Construction Consistent with the Indenture);

 

  (c) Clause 23 (Financial Covenants);

 

  (d) Schedule 6 to the Facility Agreement – Existing Security;

 

  (e) Schedule 7 to the Facility Agreement – CEDC Group Undertakings (Based on
Indenture).

 

3. They shall use their best efforts to execute the amended and restated
agreement reflecting the provisions of this letter agreement as soon as
reasonably possible after the final execution of the New Indenture, and in any
case by 31 January 2010. The validity of the foregoing waivers and agreements in
respect of the Facility Agreement shall not be affected whether such or not an
amendment and restatement is entered into, provided that in the event that the
New Bonds are not issued prior to or on 31 January 2010 the foregoing waivers
and agreements shall cease to be valid.

 

4. Pursuant to Clause 19.2 (Amendment Costs), in relation to the negotiation,
preparation and execution of this letter agreement, any Transaction Document and
the completion of the transactions herein contemplated (including the amendments
to the Facility Agreement and the Existing Security and their registration with
appropriate courts) the Lender shall be reimbursed by the Borrower for the
amount of costs and expenses including fees and expenses of BZWBK’s legal
counsel, agreed in advance between the parties acting in good faith.

Further, we shall use our reasonable commercial efforts, in cooperation with
CEDC, to ensure that the receivables of the Lender under the Facility Agreement
remain secured, there is no discontinuity concerning the security interests
established in accordance with the Facility Agreement, and issues relating to
pledge hardening periods (applicable to new security interests established for
the benefit of BZWBK), which are provided for in the applicable bankruptcy
regulations are addressed in the Intercreditor Agreement entered into by BZWBK
with certain other creditors of CEDC group companies.

We will pay BZWBK a waiver fee in the amount and on the terms set forth in a fee
letter signed between ourselves and BZWBK on or about the date of this waiver
letter.

This letter agreement may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy thereof.

This letter agreement is governed by Polish law.

 

3



--------------------------------------------------------------------------------

If the terms of this letter agreement are satisfactory, please indicate your
acceptance by signing a copy hereof in the place indicated below and returning
it to our office.

Acting in the name of BOLS sp. z o.o. as Borrower:

 

Evangelos Evangelou   President   /s/ Evangelos Evangelou 25/11/2009 Name  
Position   Date and signature

We hereby, unconditionally and irrevocably, agree to this letter agreement.

Acting in the name of Bank Zachodni WBK S.A. as Lender:

 

Malgorzata Nesterowicz   Director   /s/ Malgorzata Nesterowicz 25/11/2009 Name  
Position   Date and signature

 

Michal Miecznicki   Director   /s/ Michal Miecznicki 25/11/2009 Name   Position
  Date and signature

 

4



--------------------------------------------------------------------------------

Enclosure 1

Existing Security1

 

  •  

Financial pledge over 47065 of shares in Bols Sp. Z o.o. as security for the
Term Facility;

  •  

Financial pledge over 47065 of shares in Bols Sp. Z o.o. as security for the
Overdraft Facility;

  •  

Registered pledge over 47065 of shares in Bols Sp. Z o.o. as security for the
Term Facility;

  •  

Registered pledge over 47065 of shares in Bols Sp. Z o.o. as security for the
Overdraft Facility;

  •  

Share pledge over 60% of shares in Copecrecto Enterprises LTD as security for
the Term Facility;

  •  

Share pledge over 60% of shares in Copecrecto Enterprises LTD as security for
the Overdraft Facility;

  •  

Financial pledge over 947220 shares in Carey Agri International-Poland Sp. Z
o.o. as security for the Term Facility;

  •  

Financial pledge over 947220 shares in Carey Agri International-Poland Sp. Z
o.o. as security for the Overdraft Facility;

  •  

Registered pledge over 947220 shares in Carey Agri International-Poland Sp. Z
o.o. as security for the Term Facility;

  •  

Registered pledge over 947220 shares in Carey Agri International-Poland Sp. Z
o.o. as security for the Overdraft Facility;

  •  

Financial pledge over 48349 shares in Carey Agri International-Poland Sp. Z o.o.
as security for the Term Facility;

  •  

Financial pledge over 48349 shares in Carey Agri International-Poland Sp. Z o.o.
as security for the Overdraft Facility;

  •  

Registered pledge over 48349 shares in Carey Agri International-Poland Sp. Z
o.o. as security for the Term Facility; and

  •  

Registered pledge over 48349 shares in Carey Agri International-Poland Sp. Z
o.o. as security for the Overdraft Facility.

 

1 All of the securities contain rights to a submission to execution, which is
required for the enforcement of security under Polish law.

 

5